DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/217,743, 15/402,400, 16/057,508 and16/841,615 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 10 and 14-20 are related to a waveguide comprising a slab portion including an n-doped region and a first p-doped region that abut to define a first PN junction in a first plane and including a first surface in a second plane perpendicular to the first plane; and a rib portion including a second p-doped region that projects perpendicularly from the first plane from the n-doped region and the first p-doped region and defines a second PN junction in the second plane. Based on claims 10 and 14-20, the second doped region is a p-doped region; however, as shown in Figures 4 and 5 etc., the disclosures (figures and Specification etc.) of all the parent applications only disclose that the second doped region is a n-doped region (rib portion); the disclosure of all the parent applications never disclose that a p-doped region forms the rib portion. Accordingly, claims 10 and 14-20 are not entitled to the benefit of the prior applications.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10 and 14-20 claim a waveguide in that a rib portion consists of a second p-doped region. However, as shown in Figures 4 and 5 etc., the disclosures (Figures and Specification etc.) of all the parent applications and current specification only disclose that the second doped region is a n-doped region (rib portion); and the disclosure of all the parent applications and current specification do not teach/disclose to use a p-doped region to form a rib portion. The claims 10 and 14-20 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,541,775. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of patent contain all the limitations of claims 1-9 and 11-13 of the instant application. Claims 1-9 and 11-13 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.

Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,048,518. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of patent contain all the limitations of claims 1-9 and 11-13 of the instant application. Claims 1-9 and 11-13 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.

Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,613,358. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of patent contain all the limitations of claims 1-9 and 11-13 of the instant application. Claims 1-9 and 11-13 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.

Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,106,061. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of patent contain all the limitations of claims 1-9 and 11-13 of the instant application. Claims 1-9 and 11-13 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.

Claim Objections
Claim 6 is objected to because of the following informalities: claim recites “wherein the second plane is separated from a third plane that is parallel to the second plane by a junction offset, wherein the third plane bisects the rib portion”. Based on claim 6, the third plane bisects the rib portion, then the third plane parallel to the first plane; and in claim 1, it is stated that the second PN junction is in the second plane that is perpendicular to the first plane. Therefore, the third plane should not be parallel to the second plane as stated in claim 6. It seems the claim 6 should be changed to “wherein the first plane is separated from a third plane that is parallel to the first plane by a junction offset, wherein the third plane bisects the rib portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2010/0060970).
1). With regard to claim 1, Chen discloses a waveguide (following Figure O1 is replotted from Chen’s Figure 9G), comprising: 

    PNG
    media_image1.png
    437
    824
    media_image1.png
    Greyscale

Figure O1

a slab portion (above the Oxide 904 in Figure 9G, or above Figure O1) including a p-doped region (p-Si 912) and a first n-doped region (n-Si 908) that abut to define a first PN junction  (the PN junction formed by n-Si 908 and p-Si 912, or vertical PN junction) in a first plane (the 1st Plane shown in Figure O1 above) and including a first surface (the surface above the n++/n-Si/p-Si/p++, which is overlapping with the 2nd Plane as shown in Figure O1 above) in a second plane perpendicular to the first plane (Figure O1 above); and 
a rib portion (around 916) including a second n-doped region (n-Si 916) that projects perpendicularly from the first plane from the p-doped region and the first n-doped region (Figure O1 above) and defines a second PN junction (the PN junction formed by n-Si 916 and p-Si 912, or horizontal PN junction) in the second plane.
2). With regard to claim 8, Chen discloses a waveguide (Figure 9G; following Figure O2 is replotted from Chen’s Figure 9G), comprising: 

    PNG
    media_image2.png
    396
    662
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    513
    857
    media_image3.png
    Greyscale

				Figure O2
a first doped (n-Si 908) portion having a first side (the bottom of n-Si 908, shown as “1” in Figure O2 above), a second side (the right side of n-Si 908, shown as “2” in Figure O2 above), and a third side (the top side of n-Si 908, shown as “3” in Figure O2 above); 
a second doped portion (n-Si 916), having a fourth side (the bottom of n-Si 916, shown as “4” in Figure O2 above) as shown in; 
a third doped portion (p-Si 912), having a fifth side (the bottom of p-Si 912, shown as “5” in Figure O2 above), and sixth side (the left side of p-Si 912, shown as “6” in Figure O2 above), and a seventh side (the top side of p-Si 912, shown as “7” in Figure O2 above); 
wherein the fourth side (the bottom of n-Si 916, shown as “4” in Figure O2 above) of the second doped portion abuts the third side (“3” in Figure O2) of the first doped portion and the seventh side (“7” in Figure O2) of the third doped portion and forms a first PN junction (the PN junction formed by n-Si 916 and p-Si 912, or horizontal PN junction) with a region of the seventh side of the third doped portion that the fourth side of the second doped portion abuts to (Figure O2 above); 
wherein the second side (“2”) of the first doped portion abuts the sixth side (“6”) of the third doped portion and forms a second PN junction (the PN junction formed by n-Si 908 and p-Si 912, or vertical PN junction); and 
wherein the first side of the first doped portion and the fifth side of the third doped portion are coplanar (coplanar above the Oxide 904); and 
wherein the third side of the first doped portion, the fourth side of the second doped portion, and the seventh side of the third doped portion are coplanar (Figure 9G or Figure O2 above, the surfaces shown as “3”, “4” and “7” are coplanar).
3). With regard to claim 9, Chen discloses wherein the first doped portion and the second doped portion are n doped (Figure 9G, n-Si), and wherein the third doped portion is p doped (p-Si).
4). With regard to claim 13, Chen discloses the waveguide of claim 8, further comprising: a fourth doped portion (n++ 908), doped at a higher concentration than the first doped portion (n++ has higher doping concentration than n), connected to the first doped portion (left side of the n-Si 908) opposite to the second PN junction; and a fifth doped portion (p++ 926), doped at a higher concentration than the third doped portion (p++ has higher doping concentration than p), connected to the second doped portion (right side of the p-Si 912) opposite to the second PN junction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0060970) in view of Feng et al (Feng et al: High speed carrier-depletion modulators with 1.4V-cm VL integrated on 0.25µm silicon-on-insulator waveguides”, Optics Express, 12 April 2010, Vol. 18, No. 8, pages 7994-7999) and Song et al (US 2014/0127842).
Chen discloses all of the subject matter as applied to claim 1 above. And Chen further discloses the waveguide of claim 1, further comprising: 
a p+ doped region (e.g., the p++ 926. Note: p or p++ are just used to express the doping concentration or doping level; the claim just indicates p+ has higher doping level than p; Chen also indicates p++ has higher doping level than p. Therefore, Chen reads on claimed limitations) extending from the p-doped region (p-Si 912) in a first direction (to the right) perpendicular to the first plane; and 
an n+ doped region (e.g., the n++ 922) extending from the first n-doped region in a second direction (to the left) opposite to the first direction.
But, Chen does not expressly disclose the p+ doped region including a first portion that projects from the first surface to a third plane parallel to the second plane; and the n+ doped region including a second portion that projects from the first surface to the third plane.
However, to extend the p+ or n+ region is known in the art. E.g., Feng et al discloses a waveguide (modulator or phase shifter, Figure 1), following Figure O3 is replotted from Feng’s Figure 1(a). 

    PNG
    media_image4.png
    385
    943
    media_image4.png
    Greyscale

			Figure O3
As shown in Figure 1(a), or Figure O3 above, Feng et al discloses a PN junction, and a p+ portion and n+ portion, and the p+ portion including a first portion (shown in the circle of the dotted line, left side) that projects from the first surface (Figure O1 and Figure O3 above) to a third plane (the top of the p+ and n+, as shown in Figure O3 above) parallel to the second plane; and the n+ region including a second portion (right side shown in the circle of the dotted line) that projects from the first surface to the third plane. 
In Figure 1(a) of Feng, there is only one vertical PN junction. But, Song et al discloses a waveguide that has a vertical PN junction and horizontal PN junction (Figures 2C and 5E etc.; following Figure O4 is replotted from Song’s Figure 5E).

    PNG
    media_image5.png
    295
    548
    media_image5.png
    Greyscale

				Figure O4

As shown in Figure O4 above, Song et al also discloses a p+ portion including a first portion (shown in the circle of the dotted line, right side) that projects from a first surface (e.g., a surface parallel to the surface of 516) to a third plane (the top of the p+ and n+); and the n+ region including a second portion (left side shown in the circle of the dotted line) that projects from the first surface to the third plane.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Feng et al and Song et al to the system/method of Chen so to make the contact with a metal layer easier (also refer to Figure 6 of Song).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Feng et al and Song et al as applied to claim 2 above, and further in view of Chen et al (US 2015/0212345. Chen ‘345) and Zia et al (US 2006/0105509).
1). With regard to claim 3, Chen and Feng et al and Song et al disclose all of the subject matter as applied to claims 1 and 2 above. But, Chen and Feng et al and Song et al do not expressly disclose the waveguide of claim 2, further comprising: a p++ doped region extending from the first portion of the p+ doped region; and an n++ doped region extending from the second portion of the n+ doped region.
In the systems disclosed by Chen, Feng and Song et al, two levels of doping regions are applied (e.g., n/p and n+/p+). However, Chen ‘345 discloses that three levels of doping regions can be used in a waveguide(e.g., Figure 4, n, n+, and n++ (contact dope); p, p+ and p++(contact dope)). And another prior art, Zia et al, also discloses that multiple regions with different doping levels can be applied to a waveguide (Figures 11 and 12), and electrical contacts (84) can be connected to the n++ and p++ doped regions (76 and 78). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chen ’35 and Zia et al to the system/method of Chen and Feng et al and Song et al so that a current or energy can be more efficiently injected to the active region of the waveguide, and the more efficient apparatus (modulator/phase shifter) can be obtained.
2). With regard to claim 4, Chen and Feng et al and Song et al and Chen ‘345 and Zia et al disclose all of the subject matter as applied to claims 1-3 above. And the combination of Chen and Feng et al and Song et al and Chen ‘345 and Zia et al further discloses the waveguide of claim 3, further comprising: 
a first electrical contact connected to the p++ doped region (e.g., 84 over 78 in Figure 12 of Zia. Chen ‘345, electrical contact over the p contact dope); and a second electrical contact connected to the n++ doped region (e.g., 84 over 76 in Figure 12 of Zia. Chen ‘345, electrical contact over the n contact dope. Also refer Figure 1 of Feng, Figure 6 of Song, and Figure 5A and 9H of Chen)
3). With regard to claim 5, Chen and Feng et al and Song et al and Chen ‘345 and Zia et al disclose all of the subject matter as applied to claims 1-3 above. And the combination of Chen and Feng et al and Song et al and Chen ‘345 and Zia et al further discloses wherein: 
the first n-doped region and the second n-doped region are doped at an equal concentration (Figure 9G of Chen, n-Si for both the first n-doped region and the second n-doped region); 
the n+ doped region is doped at a higher concentration than the first n-doped region (e.g., all the systems of Chen, Feng et al, Song et al, Chen ‘345 and Zia et al indicate that the n+ doped region is doped at a higher concentration than the first n-doped region); 
the n++ doped region is doped at a higher concentration than the n+ doped region (e.g., Chen ‘345 and Zia et al, n++ doped region is doped at a higher concentration than the n+ doped region); 
the p+ doped region is doped at a higher concentration than the p-doped region (e.g., all the systems of Chen, Feng et al, Song et al, Chen ‘345 and Zia et al indicate that the p+ doped region is doped at a higher concentration than the first p-doped region); and 
the p++ doped region is doped at a higher concentration than the p+ doped region (e.g., Chen ‘345 and Zia et al, p++ doped region is doped at a higher concentration than the p+ doped region).

Claims 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0060970) in view of Montgomery et al (US 2004/0208454).
1). With regard to claim 6, Chen discloses all of the subject matter as applied to claim 1 above. But, in Figure 9G etc., Chen does not expressly discloses wherein the second (first; refer to Claim Objection in page 7 of this Office Action) plane is separated from a third plane that is parallel to the second (first; refer to Claim Objection in page 7 of this Office Action) plane by a junction offset, wherein the third plane bisects the rib portion.

    PNG
    media_image6.png
    503
    1047
    media_image6.png
    Greyscale

				Figure O5
However, in Figure 1, Chen discloses a waveguide with horizontal PN junction (108) and vertical PN junction (116), in which a first plane is separated from a third plane that is parallel to the first plane by a junction offset, wherein the third plane bisects the rib portion (refer Figure O5(A) above). And another prior art, Montgomery et al, also discloses a similar waveguide (Figure 3), and a first plane is separated from a third plane that is parallel to the first plane by a junction offset, wherein the third plane bisects the rib portion (refer Figure O5(B) above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Montgomery et al with Chen so that the area of PN junction can be enlarged (area increased).
2). With regard to claim 7, Chen and Montgomery et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Chen and Montgomery et al further discloses wherein the p-doped region contacts the rib portion on both sides of the third plane (Figure O5 above).
3). With regard to claim 11, Chen discloses all of the subject matter as applied to claim 8 above. But, in Figure 9G etc., Chen does not expressly discloses wherein the second doped portion is bisected by a first plane parallel to the second PN junction, wherein the second PN junction is located in a second plane offset from the first plane by a junction offset.
However, in Figure 1, Chen discloses a waveguide with horizontal PN junction (108) and vertical PN junction (116), in which a first plane is separated from a third plane that is parallel to the first plane by a junction offset, wherein the third plane bisects the rib portion (refer following Figure O6(A)). And another prior art, Montgomery et al, also discloses a similar waveguide (Figure 3), and a first plane is separated from a third plane that is parallel to the first plane by a junction offset, wherein the third plane bisects the rib portion (refer following Figure O6(B) above).

    PNG
    media_image7.png
    503
    1047
    media_image7.png
    Greyscale

				Figure O6
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Montgomery et al with Chen so that the area of PN junction can be enlarged (area increased).
4). With regard to claim 12, Chen and Montgomery et al disclose all of the subject matter as applied to claims 8 and 11 above. And the combination of Chen and Montgomery et al further discloses wherein the third doped portion extends past the first plane to contact more of the fourth side of the second doped portion than the first doped portion contacts (Figure O6 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0248019
US 2012/0201488
US 2014/0241658
US 2013/0188902
US 8380016
US 7085443

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        August 27, 2022